Citation Nr: 0509621	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-17 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim for entitlement to service connection for 
degenerative disc disease of the lumbar spine, claimed as a 
low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision by the Togus, Maine 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
degenerative disc disease of the lumbar spine, claimed as a 
low back disorder.

In January 2001, the veteran submitted a claim for service 
connection for a back condition as secondary to flat feet.  
The RO denied that claim in July 2001, both as secondary to 
flat feet and on a direct basis.  In September 2001, the 
veteran submitted a new claim for direct service connection 
for a back condition.  The RO denied that claim based on the 
merits.  In March 2004, the Board remanded the veteran's case 
to the RO to readjudicate the claim based on whether new and 
material evidence had been submitted to warrant reopening of 
the January 2001 claim.  The case was returned to the Board 
in March 2005.

The veteran and his spouse testified before the undersigned 
Veterans Law Judge via video-conferencing technology in 
November 2003.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a decision dated July 2001, the RO denied the 
veteran's claim of service connection for degenerative disc 
disease.  He was properly notified and did not file an 
appeal.

2.  The evidence received since the July 2001 decision 
includes evidence that is cumulative or redundant of evidence 
previously of record, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for degenerative disc disease.


CONCLUSION OF LAW

New and material evidence has been not been presented to 
reopen the claim of service connection for degenerative disc 
disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in September 2001, after the enactment of the VCAA.  

Letters dated in November 2001 and March 2004 provided the 
veteran the notice required under the VCAA and the 
implementing regulations.  The March 2004 letter informed the 
veteran that new and material evidence was required to reopen 
his claim and instructed him on what constituted new and 
material evidence.  Although the letters did not specifically 
inform the veteran to submit any pertinent evidence in his 
possession, they informed him of the evidence required to 
substantiate his claim and that he should submit such 
evidence or provide VA with the information necessary for 
such evidence to be obtained on his behalf.  

Additionally, the April 2003 statement of the case and July 
2003, November 2004, and December 2004 supplemental 
statements of the case provided guidance regarding the 
evidence necessary to substantiate his claim.  The March 2004 
Board remand also provided such guidance.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate his claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

Careful review of the record reveals the RO denied the 
veteran service connection for degenerative disc disease as 
secondary to pes planus (flat feet) and on a direct basis in 
an unappealed rating decision in July 2001.  The RO found 
there was no evidence that the veteran's degenerative disc 
disease was incurred in or aggravated by service.

Of record at the time of the July 2001 RO rating decision 
were the veteran's service medical records, various medical 
records from private physicians and the veteran's statement.

The service medical records revealed that during the 
veteran's separation examination, he checked "Yes" in 
response to recurrent back pain.  The examiner also noted 
that the veteran had back pain in cold weather.

In April 2001, the veteran submitted medical records from 
various private physicians.  Medical records from J.S., M.D. 
were dated March 1992 to January 2001.  The veteran sought 
treatment from J.S., M.D. for many reasons including back 
pain.  The diagnosis for his back was degenerative joint 
disease and osteoarthritis of the spine.  The veteran gave no 
history of an injury to his back in service, nor was any 
opinion rendered relating the current back pathology to 
incidents in service.

Medical records from M.M., M.D., dated April 1993 to December 
2000, included a diagnosis of back pain   The veteran gave no 
history of an injury to his back in service, nor was any 
opinion rendered relating the current back pathology to 
incidents in service.

Physical therapy records dated December 1998 included a 
notation that the veteran presented with lumbar pain 
secondary to degenerative disc disease.

Records from his disability insurance examination dated March 
2001 revealed a diagnosis of lumbar degenerative disc disease 
and osteoarthritis.

In June 2001, the veteran submitted a written statement, in 
which he stated he first noticed back discomfort during basic 
training during the night and when waking in the morning.  He 
obtained a board that he placed under his mattress to assist 
with the pain.  He also carried heavy objects, which 
increased his discomfort; however, he did not complain about 
the pain.  He mentioned an event in which he suffered major 
trauma to his back.  While sleeping in a tent, approximately 
four or five soldiers trampled his tent.  He received bruises 
and was sore.  He stated he reported the incident to 
headquarters and to his friends.  After this event, his back 
discomfort was constant and severe.  After service, he 
received treatment from a chiropractor and other physicians.  
This was between 1968 and 1975.  After 1975, he sought relief 
from the pain by massages and discontinued his use of pain 
medication.  He also performed conditioning exercises to 
relieve the pain.

The July 2001 RO rating decision denying the veteran service 
connection for degenerative disc disease was the final 
decision before the veteran's current claim.  The veteran was 
notified of this decision in August 2001 and did not appeal 
the decision.

In September 2001, the veteran submitted the current claim 
for service connection for a back condition.

In November 2001, the RO received the veteran's VA outpatient 
medical records dated August 2001 to October 2001, which 
noted that in August 2001, the veteran complained of lower 
back pain which he reported began in military service and had 
accelerated the past two or three years.  The diagnosis was 
chronic pain syndrome with multiple arthralgias, particularly 
centering on the lower back and cervical spine.

In February 2002, the veteran underwent a VA spine 
examination, in which the diagnosis was degenerative disc 
disease, lumbar spine.  The VA examiner reviewed the record, 
noted that except for the reference to back pain at the time 
of the veteran's separation physical examination, the service 
medical records were silent for back complaints.  He opined 
that with the absence of any firm evidence of ongoing back 
problems while in the military, he was unable to associate 
the veteran's current back disability to his military 
service.

In a March 2002 rating decision, the RO denied the veteran's 
claim for service connection based on the merits, stating his 
current disability was not incurred in or aggravated by his 
service.  The RO also denied the claim based on the February 
2002 VA examiner's opinion that the examiner was not able to 
associate the veteran's back disability to his service.

In the veteran's June 2003 substantive appeal, he argued that 
because he had flat feet in the military, the footwear 
provided was inadequate support during his military training.  
Further, he reiterated that he used a board for support while 
sleeping.  He also stated that he received treatment after 
service from chiropractors and physicians and they opined 
that because he had non-existent arches, the footwear he had 
did not provide support for carrying heavy objects, and this 
aggravated his spinal muscles and tendons.  He also mentioned 
the incident of soldiers trampling his tent, which caused 
injury to his spine.

In an unsigned July 2003 letter, C.R., stated he served with 
the veteran from 1966 to 1997,  and he recalled that the 
veteran always used a board in his bunk to deal with his 
constant back pain.  He also stated that he saw the veteran, 
"shaken and an pain" after the "trampling" incident and 
the veteran mentioned he had been severely trampled while 
sleeping in his tent.  The letter was not signed by the 
affiant, nor was it date stamped by the RO.  

In July 2003, the RO received the veteran's VA outpatient 
medical records dated March 2002 to July 2003.  A medical 
record dated April 2002 included complaints from the veteran 
of back pain and swelling on his spine.  The diagnosis was 
back pain without evidence of mass, with spinal tenderness.

In November 2003, the veteran and his wife testified via 
video-conferencing technology before the undersigned Veterans 
Law Judge.  The veteran testified to the "trampling" event.  
He also stated that he was not formally treated for his back 
while in the service.  Instead, he was in the hospital for 
other illnesses and the nurses there would massage his back 
to relieve the pain.  He mentioned that a doctor that he saw 
after the service, R.F., M.D., stated that because he had 
flat feet and was carrying a lot of weight in the service, it 
was very likely that is what caused his back issues.  He 
testified that the doctor's records were not available.

The veteran's spouse testified to having known the veteran 
since 1968 or 1969.  She met him in college.  She stated she 
noticed the veteran had back problems at that time.  She saw 
a piece of plywood that the veteran had under his mattress.  
She mentioned it to the veteran and he told her about his 
flat feet and that his back started to bother him in the 
service.  He also told her of the "trampling" incident.  
She stated the veteran was seeing a doctor for his back while 
they were in college and he was also on pain medication.  
After they were married, she would massage his back and this 
helped with the pain.


Analysis

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

While regulations implementing the VCAA contain an amendment 
of the definition of new and material evidence and rules 
prescribing certain VA duties in the context of an attempt to 
reopen a finally decided claim, these changes specifically 
apply only to claims filed on or after August 29, 2001.  38 
C.F.R. §§ 3.156(a), 3.159(c), 3.159(c)(4)(iii) (2004).  As 
the veteran's claim to reopen was filed after the effective 
date of the new regulations, the Board finds that such 
provisions are applicable here.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The veteran asserts that he incurred degenerative disc 
disease while in the service.  He submitted a claim for 
compensation for this disability in January 2001.  By rating 
decision in July 2001, the RO denied the claim because the 
medical evidence of record did not support the incurrence of 
degenerative disc disease in service.  The veteran did not 
appeal this decision.  The July 2001 rating decision was the 
last final denial on this basis.  However, he submitted 
another claim for the same disability in September 2001.  He 
is now asking to reopen his claim for service connection for 
degenerative disc disease.

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the 'presumption of credibility' doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998), 
and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, in this case, since the RO decision dated in July 
2001.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence submitted since the RO's July 2001 final rating 
decision includes VA outpatient medical records; a VA spine 
examination; a lay statement from C.R., who served in the 
military with the veteran; a hearing transcript that includes 
testimony from the veteran and his spouse; and the veteran's 
statement.

The Board notes that the lay statement from C.R. is new 
because it has not been previously considered.  However, it 
is not material, in that, by itself or when considered with 
previous evidence of record, it does not relate to an 
unestablished fact necessary to substantiate the claim.  
While C.R. recalls the veteran using a bed board for his 
back, it does not address any specifics as to when or why the 
veteran began using the backboard.  Furthermore, the 
reference to the "trampling" incident" indicates that C.R. 
found the veteran "shaken and in pain".  The statement does 
not specifically state that the pain was back pain. This 
evidence does not  corroborate the veteran's statements of 
his in-service injury and symptomotology of a back condition.  
Further, the Board finds that the November 2003 hearing 
testimony from the veteran and his spouse is not new and 
material evidence.  The veteran gave additional testimony of 
receiving massage treatment for his back while in the 
service.  He also mentioned statements from physicians that 
his flat feet in the service were the cause of his current 
back problems.  Statements from his private physicians were 
previously considered in the July 2001 rating action.  None 
of the statements in any way, related the present back 
pathology to service, or to the pes planus.   Further, the 
veteran's wife testified to the veteran's symptoms of back 
pain in 1968 or 1969.  She met him when they were college 
students.  She stated that she saw the veteran use a board 
under his mattress as support for his back.  Further, she 
mentioned that the veteran sought treatment for his back 
immediately after the service and he was also on pain 
medication.  She also stated that she massaged the veteran's 
back to help relieve the pain.  This testimony, while new, 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Her testimony addresses post-service back pathology, 
and her knowledge of any back problems in service are based 
on a history provided by the veteran, and not her personal 
observations.

The veteran has not submitted any evidence, which by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The evidence is cumulative of evidence previously submitted, 
and does not provide a basis upon which to reopen this claim.


ORDER

As no new and material evidence has been submitted, reopening 
of the claim of service connection for degenerative disc 
disease is denied..




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


